                                                                                                                Case 4:20-cv-06139-JST Document 12 Filed 10/14/20 Page 1 of 2


                                                                                               1
                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                               2
                                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                               3
                                                                                               4 EMI BRUEMMER,                                         )   Case No. 4:20-cv-06139
                                                                                                                                                       )
                                                                                               5                            Plaintiff,                 )   [PROPOSED] ORDER GRANTING
                                                                                                                                                       )   STIPULATION TO STAY ACTION
                                                                                               6           v.                                          )   AND ARBITRATE ALL CLAIMS
                                                                                                                                                       )
                                                                                               7 INSIGHT CAPITAL, LLC                                  )
                                                                                                                                                       )
                                                                                               8                            Defendant.                 )
                                                                                               9
                                                                                              10                                                   ORDER
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              11        THE PARTIES HAVING STIPULATED AND GOOD CAUSE APPEARING THEREFORE,

                                                                                              12 IT IS HEREBY ORDERED THAT:
                                                                                              13           The above-entitled action and all issues arising in connection therewith shall be submitted to
TUCKER ELLIS LLP




                                                                                              14 binding arbitration as agreed upon by Plaintiff Emi Bruemmer (“Plaintiff”) and defendant Insight
                                                                                              15 Capital, LLC (“Insight Capital”) (collectively the “Parties”) and in accordance with the terms of the
                                                                                              16 arbitration provision in the Agreement and the Parties’ Joint Stipulation to Stay Action Pending
                                                                                              17 Completion of Arbitration.
                                                                                              18      IT IS HEREBY ORDERED that:
                                                                                              19
                                                                                                   1. The parties’ joint stipulation to stay the case and arbitrate all claims is approved and granted.
                                                                                              20
                                                                                              21 2. The litigation is stayed in its entirety pending completion of the arbitration.
                                                                                              22 3. The parties shall submit status reports to the Court within 180 days of the filing date of this
                                                                                              23       order, and additional joint status reports every 180 days thereafter, apprising the Court of
                                                                                              24       the status of the arbitration proceedings. Within 14 days of the completion of the arbitration
                                                                                              25       proceedings, the parties shall jointly submit to the Court a report advising the Court of the
                                                                                              26       outcome of the arbitration, and a request that the case be dismissed or that the stay be lifted
                                                                                              27       and a case management conference be scheduled.
                                                                                              28


                                                                                                                 ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
                                                                                                   016428\000009\572852.1
                                                                                                              Case 4:20-cv-06139-JST Document 12 Filed 10/14/20 Page 2 of 2


                                                                                               1           PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                               2 DATED: October 14, 2020
                                                                                               3                                           By:
                                                                                                                                                 The Honorable Jon S. Tigar
                                                                                               4                                                 United States District Court Judge
                                                                                               5
                                                                                               6
                                                                                               7
                                                                                               8
                                                                                               9
                                                                                              10
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              11
                                                                                              12
                                                                                              13
TUCKER ELLIS LLP




                                                                                              14
                                                                                              15
                                                                                              16
                                                                                              17
                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                                 2
                                                                                                                ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
                                                                                                   016428\000009\572852.1
